Title: From George Washington to Abraham Skinner, 22 September 1782
From: Washington, George
To: Skinner, Abraham


                  
                     
                     SirHead Quarters 22d Septemr 1782.
                  
                  By Virtue of the powers vested in me by the honble the Congress by their Resolve of the 24th of July last I have appointed Lt Colo. Smith Commissary of Prisoners to the Army in this Quarter—You will be pleased therefore to deliver over to him all the Official papers of that department which may be in your possession.
                  There is to be a meeting of Commissioners at Tapan on the 26th of this month at which the British Commissaries of Land and Marine Prisoners are to be present.  As the business which has been transacted between you and those Gentlemen may be brought into question, and as it may be impossible for any other than yourself to clear up any points which may need explanation, I think there will be a propriety and indeed necessity for you attending for some part at least if not the whole of the time—I am &c.
                  
                     P.S.  I do not consider myself at liberty to give you an assurance of being continued in public pay beyond the time of delivering up the public papers to Colo. Smith—that will lay between you and the Secretary at War, but I think it reasonable that you should be continued in pay, for the time you may attend the Commissioners and for that I shall recommend you, should it be disputed.     
                  
                  
               